323 F.2d 616
116 U.S.App.D.C. 314
Reginald John ADAMS, Appellant,v.UNITED STATES of America, Appellee.
No. 17896.
United States Court of Appeals District of Columbia Circuit.
Argued Sept. 11, 1963.Decided Sept. 19, 1963.

Mr. Benjamin W. Dulany, Washington, D.C., with whom Mr. Daniel Webster Coon (both appointed by this court) was on the brief, for appellant.
Mr. David Epstein, Asst. U.S. Atty., with whom Messrs. David C. Acheson, U.S. Atty., Frank Q. Nebeker and Joseph A. Lowther, Asst. U.S. Attys., were on the brief, for appellee.
Before EDGERTON, Senior Circuit Judge, and WILBUR K. MILLER and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is a consolidated appeal from the conviction of appellant Adams of violation of the Narcotics Act,1 and from the trial court's denial of appellant's motion for a new trial.


2
Counsel appointed by this court2 has ably briefed and vigorously argued the case.  However, we are unable to find error affecting substantial rights.  It follows that the judgments of the District Court must be and are


3
Affirmed.



1
 26 U.S.C. 4705(a) (1958), 21 U.S.C. 174 (1958)


2
 Present counsel was not trial counsel in the District Court but, by our appointment, entered his appearance in that court and prepared and argued the motion for new trial there, and, as well, argued the appeal here